Citation Nr: 1524690	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-39 737	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 12, 2010, in excess of 30 percent from January 12, 2010 through September 17, 2014, and in excess of 50 percent beginning September 18, 2014 for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1981.  

This case initially came before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In April 2014, the Board granted entitlement to service connection for tinnitus and remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent beginning January 12, 2010 for PTSD, and entitlement to an initial evaluation in excess of 10 percent for right shoulder osteoarthritis to the RO for current evaluations.  Examinations of the Veteran's hearing, PTSD, and right shoulder were obtained in September 2014.  

As the requested examinations have been conducted, there has been substantial compliance with the March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

An October 2014 rating decision granted entitlement to service connection for hearing loss in the left ear, effective January 2, 2009, and granted an increased rating of 50 percent for PTSD effective September 18, 2014.  As a 50 percent rating is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss that is related to his military service.

2.  For the rating period on appeal prior to November 5, 2009, the service-connected PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); the evidence does not show PTSD resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.

3.  For the rating period on appeal from November 5, 2009 to January 11, 2010, the service-connected PTSD symptomatology more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; the evidence does not show PTSD resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4.  For the rating period on appeal from January 12, 2010 through September 17, 2014, the service-connected PTSD symptomatology is productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it has not resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.

5.  Beginning September 18, 2014, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; it has not resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  The evidence prior to September 18, 2014 shows flexion and abduction of the right shoulder to 180 degrees without additional functional loss after repetitive motion.

7.  VA examination on September 18, 2014 showed pain on abduction beginning at 90 degrees and excess fatigability.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  

2.  The criteria for an initial evaluation of 30 percent, but no higher, for PTSD prior to November 5, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014)

3.  The criteria for an initial evaluation in excess of 10 percent from November 5, 2009 through January 11, 2010 for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial evaluation in excess of 30 percent from January 12, 2010 through September 17, 2014 for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for an initial evaluation in excess of 50 percent beginning September 18, 2014 for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

6.  The criteria for an initial evaluation in excess of 10 percent for right shoulder disability prior to September 18, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201-5203 (2014).

7.  The criteria for an initial evaluation of 30 percent, but no higher, for right shoulder disability beginning September 18, 2014 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in January 2009, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was granted for PTSD and for right shoulder osteoarthritis by rating decision in November 2009.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the January 2009 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiologic, psychiatric, and orthopedic evaluations were obtained in September 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examinations obtained in this case are adequate, as the audiologic evaluation involves review of the record, examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  The VA psychiatric and orthopedic evaluations are also adequate because they provide current findings on the Veteran's PTSD and right shoulder osteoarthritis.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2013 hearing, the Veteran was represented by the Florida Department of Veterans Affairs.  The Veteran's representative and the undersigned VLJ asked the Veteran questions about his claims.  

The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ also solicited information to identify any outstanding relevant evidence.  The case was remanded for additional development in April 2014.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for hearing loss in the right ear. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of cardiovascular disease, including hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records do not include any complaints or findings of a hearing loss in the right ear.  Service audiograms, including for discharge in July 1981, show pure tone thresholds at the relevant frequencies from 500 to 4000 hertz of 20 decibels or fewer.

A VA audiologic evaluation was conducted in September 2014.  Audiometric testing showed bilateral sensorineural hearing loss, with pure tone threshold averages at the relevant frequencies of 39 decibels in the right ear, with a speech recognition score of 92 percent, and 70 decibels in the left ear, with a speech recognition score of 72 percent.  The audiologist opined that it was as likely as not that military noise exposure contributed to the hearing loss in the left ear but not to the loss in the right ear because of the significant shift, with thresholds remaining in the normal range, in the left ear when comparing the Veteran's enlistment and discharge audiograms.

The Veteran testified at his December 2013 travel board hearing that he was exposed to aircraft engine noise in service and was not exposed to excessive noise after service discharge.   

There is no evidence of loss of hearing in the right ear until many years after service discharge; and the VA audiologist who evaluated the Veteran in September 2014 concluded, after reviewing the relevant evidence, that the pattern of hearing in the right ear does not show hearing loss due to noise exposure in service, unlike in the now service-connected left ear.  

Due consideration has been given to the Veteran's statements in support of his claim, including at his December 2013 travel board hearing.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has hearing loss in the right ear due to service.  
Consequently, service connection for hearing loss in the right ear is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (20143).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


PTSD

The Veteran contends that his PTSD is more severe than currently evaluated.

A November 2009 rating decision granted service connection for PTSD and assigned a 10 percent rating beginning January 2, 2009.  An August 2010 rating decision granted a 30 percent rating effective January 12, 2010.  An October 2014 rating decision granted an increased rating of 50 percent for PTSD effective September 18, 2014.  

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.
A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

According to a March 2009 medical report from L. V. Yason, M.D., the Veteran had a history of anxiety, an erratic sleep pattern, frequent nightmares of Vietnam, intrusive memories, and occasional flashbacks.  He found it very difficult to be in public.  He also reported episodes of "shutting down" in which he would withdraw.  He was living with his second wife.  On mental status evaluation, the Veteran was alert and oriented, his speech was nonpressured, and his thought process was coherent.  He denied delusions, hallucinations, suicidal and homicidal ideation.  His mood was tense, irritable, and dysphoric.  His affect was appropriate but restricted.  His memory, insight, and judgment were intact.  He had decreased concentration.  PTSD was diagnosed.  

It was reported on VA psychiatric evaluation on November 5, 2009 that the Veteran had retired in 2005 from his job in photography due to knee disability.  The Veteran was fully oriented and appropriately groomed.  His affect was normal, and his mood was good.  His psychomotor activity and his speech were normal.  His thought content and thought process were unremarkable.  There were no delusions, hallucinations, panic attacks, homicidal or suicidal thoughts.  He did not have obsessive/ritualistic behavior.  His memory was intact.  He was taking medication for sleep, which helped.  Psychometric testing was performed.  The diagnosis was PTSD, mild.  His GAF score was 70.  The examiner commented that the Veteran reported primarily sleep problems, which did not impair social or occupational functioning.  It was noted that the Veteran's symptoms were controlled by medication.

VA treatment records for January 12, 2010 reveal a GAF score of 55; the GAF score in July 2010 was 54.  The Veteran said in January that he had nightmares where he woke up yelling; his sleep was fair on medication and poor without it.  His current marriage was stable.  On mental status examinations in January and July 2010, the Veteran was alert and oriented and his speech, thoughts, mood, affect, judgment, and insight were all reported to be normal.  There were no delusions or hallucinations.  His psychosocial problems were considered mild in January 2010.  It was noted in July 2010 that the Veteran had good sleep with his medication.  He quit group therapy because of feeling stressed reliving events of the Vietnam War; he continued to have problems with intrusive thoughts.

The Veteran testified at his December 2013 travel board hearing that his PTSD has gotten worse since VA evaluation  in November 2009 and that he continues to take medication to help him sleep and to prevent nightmares.

In response to a Board remand in April 2014, a VA psychiatric evaluation was obtained in September 2014, which included an in-person interview and review of the VA electronic folder.  The Veteran was receiving outpatient psychiatric treatment and taking medication for his PTSD.  He reported that he had been married to his wife since 1995 and that the marriage was going well.  He socialized with one of his neighbors.  He enjoyed fishing and "working on things."  His symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  On mental status evaluation, he was fully oriented and appropriately dressed.  His speech and thought process were unremarkable, and his insight and judgment were grossly intact.  His mood was euthymic.  PTSD was diagnosed, and the GAF score was 55.  The Veteran's symptoms were considered moderate.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The psychiatric findings prior to November 5, 2009 more nearly approximate symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment the criteria for an initial evaluation of 30 percent because of the findings on private psychiatric examination in March 2009 involving symptoms of anxiety, insomnia, frequent nightmares of Vietnam, intrusive memories, and occasional flashbacks.  Additionally, the Veteran's mood was described as tense, irritable, and dysphoric; and his affect was restricted.  He also had problems with concentration.  A rating in excess of 30 percent is not warranted prior to November 5, 2009 because the Veteran was alert and oriented and he did not have problems with his thought process or speech.  He denied delusions, hallucinations, suicidal and homicidal ideation; and his memory, insight, and judgment were intact.  The evidence prior to November 5, 2009 does not show PTSD resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.

The psychiatric findings on VA evaluation on November 5, 2009 show improvement in the Veteran's PTSD, as he was fully oriented, his affect was normal, his mood was good, his thought content and thought process were unremarkable.   He did not have obsessive/ritualistic behavior.  His memory was intact.  His GAF score was 70, which is indicative of mild impairment.  Moreover, the examiner commented that the Veteran reported primarily sleep problems, which did not impair social or occupational functioning.  It was noted that the Veteran's symptoms were controlled by medication.  Consequently, the evidence from November 5, 2009 through January 11, 2010 warrants a 10 percent rating, as it does not show PTSD resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

With respect to the period from January 12, 2010 through September 17, 2014, a rating in excess of 30 percent is not warranted because the evidence does not show symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.  GAF scores in January and July 2010 were 55 and 54, respectively, which is indicative of moderate symptoms, and the examiner noted in January 2010 that the Veteran's psychosocial problems were mild.  Moreover, it was reported in January and July 2010 that the Veteran was alert and oriented with normal speech, thoughts, mood, affect, judgment, and insight.  His marriage was described as stable, and his sleep was at least fair when he took his medication.  

Based on the evidence of record, the Board concludes that the psychiatric findings for the appeal period beginning September 18, 2014 do not warrant the assignment of no more than a 50 percent rating.  When examined in September 2014, the Veteran's GAF score was 55 and his symptoms were noted to be moderate.   Although he had problems with anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, he said that his marriage was going well and he was able to socialize with one of his neighbors.  His speech and thought process were unremarkable, his insight and judgment were grossly intact, and his mood was euthymic.  In fact, the examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which warrants a 30 percent rating under the general schedule for rating mental disorders.  Consequently, the evidence beginning September 18, 2014 does not show PTSD resulting in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.


Right Shoulder Disability

The Veteran contends that his right shoulder osteoarthritis is more severe than currently evaluated.

A November 2009 rating decision granted service connection for right shoulder osteoarthritis and assigned a 10 percent rating beginning January 2, 2009.   

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 
Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

It is noted that the Veteran's dominant side is his right side. 

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2014).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2014).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2014).

A VA joint evaluation was conducted in November 2009.  Joint symptoms included deformity, pain, stiffness, and weakness.  Range of motion of the right shoulder was from 0 to 180 degrees of flexion and abduction, with pain.  There was no giving way, instability, or episodes of dislocation or subluxation.  There was no objective evidence of pain or additional loss of function after repetitive testing.  Osteoarthritis of the right shoulder was diagnosed.

VA treatment records for February 2010 reveal right shoulder problems.

The Veteran testified at his December 2013 travel board hearing that he has a problem with abduction of the right shoulder, which prevents him from playing sports such as golf or tennis.

The Veteran complained on VA evaluation in September 2014 that his right shoulder was worse than when he was examined in November 2009, as he has had constant right arm pain with motion.  He was using heat and was taking pain medication.  His pain ranged from 3-7, out of 10.  He complained of flare-ups with overuse.  Flexion of the right shoulder was to 150 degrees, with pain beginning at 110 degrees; abduction was to 130 degrees, with pain beginning at 90 degrees.  There was no additional loss of function after repetitive testing.  His symptoms consisted of less movement than normal, excess fatigability, and pain on movement.  There was no loss of strength and no ankylosis.  Arthritis of the shoulder was diagnosed.  The examiner opined that the Veteran should avoid job tasks that required full shoulder range of motion or heavy lifting with the right arm/shoulder.

To warrant an increased rating of 20 percent for disability of the dominant shoulder under the applicable diagnostic codes, there would need to be evidence of motion of the arm limited to shoulder level, meaning 90 degrees or nonunion with loose movement or dislocation of the shoulder.  While pain was noted on motion of the right shoulder on VA examination in November 2009, there was no notation of when the pain began.  Flexion and abduction of the right shoulder was from 0 to 180 degrees, and there was no additional pain or loss of function of the shoulder after repetitive testing in November 2009.  Consequently, a rating in excess of 10 percent is not warranted for the right shoulder based on this evaluation.

When examined by VA on September 18, 2014, the Veteran said that his right shoulder had increased in severity since examination in November 2009, and he complained of constant right arm pain on motion.  It was noted that pain began at 90 degrees on abduction of the right shoulder, which would warrant a 20 percent rating under Diagnostic Code 5201 for limitation of motion of the arm to shoulder level.  Additionally, because his symptoms in September 2014 included excess fatigability, the Board finds that, based on the factors discussed in DeLuca, the Veteran's right shoulder symptoms more nearly approximate limitation of motion of the shoulder to midway between the side and shoulder level, warranting a rating of 30 percent under Diagnostic Code 5201 beginning September 18, 2014.     

The Board does not find that any other diagnostic code for the shoulder and arm would be more appropriate for rating the Veteran's right shoulder disability because there is no medical evidence that the Veteran's service-connected right shoulder disability includes impairment of the humerus (Diagnostic Code 5202) or ankylosis (Diagnostic Code 5200).  See 38 C.F.R. § 4.114 (2013).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  


Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain or psychiatric problems.  The Veteran's complaints have been considered in this case and have resulted in increased ratings for PTSD and for osteoarthritis of the right shoulder for part of the appeal period under consideration; however, with respect to the rest of the appeal period, evaluations for VA purposes have not shown the severity required for a higher rating for the disabilities at issue, as discussed above.    

The Board has also considered whether any of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for both of the service-connected disabilities at issue, as noted above, but the medical evidence reflects that each disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  In other words, the symptoms for the Veteran's PTSD and osteoarthritis of the right shoulder are accounted for by the assigned schedular ratings.    

The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD and osteoarthritis of the right shoulder during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  Consequently, a TDIU issue is not before the Board.  



ORDER

Entitlement to service connection for hearing loss in the right ear is denied.

Entitlement to an initial evaluation of 30 percent for PTSD prior to November 5, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for PTSD from November 5, 2009 through January 11, 2010 is denied.

Entitlement to an initial evaluation in excess of 30 percent for PTSD from January 12, 2010 through September 17, 2014 is denied.  

Entitlement to an initial evaluation in excess of 50 percent for PTSD beginning September 18, 2014 is denied.  

Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right shoulder prior to September 18, 2014 is denied.

Entitlement to an initial evaluation of 30 percent for osteoarthritis of the right shoulder beginning September 18, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


